UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6425


TRACEY TERRELL GRADY,

                     Plaintiff - Appellant,

              v.

B.S., in her individual capacity; STEVE MORTON, Sergeant, Rape Investigator for
Monroe Police Department, in his individual capacity; STEPHEN HELIMS, Officer
at Monroe Police Department, in his individual capacity; BAUCOM SAWYER,
Officer at Monroe Police Department, in his individual capacity; SHARON
HINTON, Mrs., DNA Examiner, Forensic Scientist at Raleigh Crime Lab, in her
individual capacity; KYLE PURSER, Officer at Monroe Police Department, in his
individual capacity; MICHELE SHOULTES, Officer at Monroe Police Department,
in her individual capacity,

                     Defendants - Appellees.


Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Martin K. Reidinger, Chief District Judge. (3:20-cv-00095-MR)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Tracey Terrell Grady, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tracey Terrell Grady seeks to appeal the district court’s order (1) dismissing, on 28

U.S.C. § 1915A frivolity review, some, but not all, of the claims raised in Grady’s amended

42 U.S.C. § 1983 civil rights complaint and denying Grady’s request for preliminary

injunctive relief; (2) denying as moot Grady’s motions to reconsider the court’s prior

rulings; and (3) denying Grady’s motions for the appointment of counsel and recusal of the

district court judge. We dismiss in part and affirm in part.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). That portion of the order

dismissing Grady’s action in part as to certain claims against certain defendants, and

denying Grady’s motions for reconsideration, appointment of counsel, and recusal of the

district court judge, is not a final order nor appealable interlocutory or collateral order.

Accordingly, we dismiss this appeal, in part, for lack of jurisdiction.

       We do, however, have jurisdiction to review the order as related to Grady’s request

for preliminary injunctive relief. See 28 U.S.C. § 1292(a)(1). This court reviews the denial

of a preliminary injunction for abuse of discretion. Roe v. Dep’t of Def., 947 F.3d 207, 219

(4th Cir. 2020). In evaluating the district court’s decision, “we review factual findings for

clear error and assess legal conclusions de novo.” Fusaro v. Cogan, 930 F.3d 241, 248

(4th Cir. 2019).

       In order to receive a preliminary injunction, a plaintiff “must establish that he is

likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

                                              2
preliminary relief, that the balance of equities tips in his favor, and that an injunction is in

the public interest.” Roe, 947 F.3d at 219. A preliminary injunction is “an extraordinary

remedy that may only be awarded upon a clear showing that the plaintiff is entitled to such

relief.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). If the district “court

applied a correct preliminary injunction standard, made no clearly erroneous findings of

material fact, and demonstrated a firm grasp of the legal principles pertinent to the

underlying dispute,” no abuse of discretion occurred. Centro Tepeyac v. Montgomery

Cnty., 722 F.3d 184, 192 (4th Cir. 2013) (en banc).

       Upon review of the record in conjunction with these authorities, we discern no abuse

of discretion in the district court’s denial of preliminary injunctive relief. We therefore

affirm the appealed-from order to the extent that it denied preliminary injunctive relief.

Grady v. B.S., No. 3:20-cv-00095-MR (W.D.N.C. Feb. 23, 2021).

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                       DISMISSED IN PART,
                                                                       AFFIRMED IN PART




                                               3